Citation Nr: 0928990	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  
 
2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected tinnitus.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected anxiety disorder with 
depression prior to April 1, 2009, and an evaluation in 
excess of 50 percent beginning April 1, 2009.  






REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  

Also on appeal is an August 2007 rating decision that granted 
service connection for anxiety disorder with depression and 
assigned a 10 percent evaluation effective on September 11, 
2006.  

In an April 2009 rating decision, the RO increased the 
evaluation of the service-connected anxiety disorder with 
depression to 50 percent, effective on April 1, 2009.  

Inasmuch as a rating higher than 50 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his June 2009 Substantive Appeal, the Veteran, through his 
attorney, expressed disagreement with the effective date 
assigned in the April 2009 rating decision for the 50 percent 
evaluation.  As the increased rating claim for the service-
connected anxiety disorder with depression involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West.  12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

Accordingly, the Veteran's effective date claim will be 
addressed in the context of his claim for an increased 
initial evaluation.  

The increased evaluation claim for the service-connected 
bilateral hearing loss is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 
10 percent rating.  

3.  Prior to April 1, 2009, the service-connected anxiety 
disorder with depression is shown to have been productive of 
a disability picture that more nearly approximated that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.   

4.  Beginning on April 1, 2009, the service-connected anxiety 
disorder with depression is not shown to have been manifested 
by more than occupational and social impairment with reduced 
reliability and productivity.  




CONCLUSIONS OF LAW

1.  The claim for a disability evaluation in excess of 
10 percent for the service-connected tinnitus is without 
legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.87 including Diagnostic Code 6260 (2002-2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  For the period from September 11, 2006 to March 31, 2009, 
the criteria for assignment of a 30 percent evaluation, but 
not more, for the service-connected anxiety disorder with 
depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9413 (2008).  

3.  Beginning April 1, 2009, the criteria for assignment of 
an evaluation in excess of 50 percent for the service-
connected anxiety disorder with depression are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 
including Diagnostic Code 9413(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As explained hereinbelow, the Veteran's claim for an 
evaluation in excess of 10 percent for the service-connected 
tinnitus lacks legal merit.  As the law, and not the facts, 
is dispositive of that claim, the specific duties to notify 
and assist imposed by VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

With regard to the increased evaluation claim for the 
service-connected anxiety disorder with depression, the Board 
finds that upon considering the duties imposed by VCAA and 
its implementing regulations, all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  

The issue is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

In any event, the RO sent the Veteran a letter in June 2008, 
informing him of how VA determines disability ratings.  The 
Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence 
before the Board conducts its appellate review.  

The RO also sent the Veteran a letter in December 2006, 
informing him that VA is responsible for getting relevant 
records held by any Federal agency.  Further, the letter 
advised the Veteran that he must provide enough information 
about the records to allow VA to request them from the person 
or agency having them, and it advised the Veteran that it was 
his responsibility to make sure VA received the records.

Accordingly, the Board further finds that the December 2006 
RO letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by a veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by a veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected anxiety disorder with 
depression arose after the issuance of the rating decision.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the April 2009 Statement of the Case (SOC), 
after such notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his attorney inform the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the Veteran of all applicable rating formulae 
a June 2008 letter, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a July 2009 letter.  Although the claim was 
not readjudicated prior to the present appeal, the Board 
notes that the Veteran was previously provided the necessary 
information in a March 2006 letter.  Accordingly, the Board 
finds that the Veteran had actual knowledge regarding the 
effective date that may be assigned.  See Sanders v. 
Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007) (a notice 
defect can be cured by actual knowledge on the part of the 
claimant).  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under VCAA are fully satisfied once service 
connection has been granted.  In any event, the RO sent the 
Veteran a letter in June 2008, satisfying the requirements of 
Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim for an 
increased rating for the service-connected anxiety disorder 
with depression.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his attorney has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The Veteran was also afforded an appropriate VA psychiatric 
examination April 2009.  The Veteran does not contend, and 
the file does not show, that the examination was inadequate 
for rating purposes, or that his symptoms have become worse 
since his most recent examination.  

Moreover, the VA examination is adequate because, as shown 
below, it was based upon consideration of a Veteran's medical 
history, his assertions and current complaints, and because 
it describes the service-connected anxiety disorder with 
depression in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)) (internal quotations omitted).   The Board 
accordingly finds that remand for a new examination is not 
required at this point.  See 38 C.F.R. § 3.159(c) (4).  

Finally, the Veteran was advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board in support of his claim, but he has not requested such 
a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the increased evaluation claim 
for the service-connected anxiety disorder with depression.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With regard to the Veteran's claims for an increased 
evaluation for service-connected tinnitus, the Board notes, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that in claims for increased rating VA must consider 
that a claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

As will be explained, the highest available rating for 
tinnitus is 10 percent, so there is no possibility of a 
staged rating higher than the assigned 10 percent for any 
period.  Accordingly, the requirements of Hart are not 
applicable to that claim.  

With regard to the Veteran's claim for an increased initial 
evaluation for service-connected anxiety disorder with 
depression, the Court has distinguished appeals involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service-connected.  See Fenderson, 
12 Vet App at 125-26.  

In such cases, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review.  


Evaluation of Service-Connected Tinnitus

The Veteran is presently contending that an evaluation higher 
than 10 percent is warranted for the service-connected 
tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify the existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court or Veterans Court) reversed a Board 
decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  19 Vet. App. 63 (2005).  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

The Federal Circuit reversed the decision of the Veterans 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

In light of the Smith decision, the present claim for a 
rating in excess of 10 percent for tinnitus must be denied 
under both the former and revised versions of the regulation.  
To the extent that disposition of this claim is based on the 
law, and not the facts of the case, the claim is denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In making this determination, the Board has considered all 
arguments advanced on behalf of the Veteran.  The Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating.  Nonetheless, a higher evaluation 
for tinnitus is not warranted even providing full credence to 
the Veteran's assertions.  


Evaluation of Service-Connected Anxiety Disorder with 
Depression

The Veteran is also contending that an evaluation higher than 
10 percent is warranted for the service-connected anxiety 
disorder with depression prior to April 1, 2009, and that an 
evaluation higher than 50 percent is warranted beginning 
April 1, 2009.  

Evaluations of mental health disorders, including the 
Veteran's anxiety disorder with depression, are assigned 
under the provisions of the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  
Under the General Rating Formula, including DC 9413:  

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).  

Here, the evidence prior to April 1, 2009, first consists of 
an August 2006 letter from the Veteran's private (non-VA) 
treating ear, nose, and throat (ENT) physician, who wrote 
that the Veteran's tinnitus had caused him increased stress 
and exacerbated his anxiety disorders.  The Veteran, who had 
previously been under psychiatric care, was prescribed 
medication for stress.  

Similarly, in an October 2006 letter, the Veteran's private 
(non-VA) treating psychiatrist reiterated that the Veteran's 
tinnitus had a direct causal effect upon his anxiety and 
depression.  The psychiatrist had seen the Veteran in 
psychotherapy and prescribed him daily medication.  

Then, in a January 2007 letter, the same psychiatrist 
explained that the Veteran's psychiatric disability was not a 
transient reactive disorder.  It was, rather, a full 
recurrence of major depression with paranoid trends.  The 
psychiatrist indicated that he first treated the Veteran for 
this disorder from 1992 through 1996, but then saw him 
infrequently (4 visits), until more recently.  

In August 2007, the Veteran underwent a VA psychiatric 
examination.  The examiner, however, did not provide an 
assessment of the severity of the service-connected anxiety 
disorder with depression.  

In a March 2009 letter, the treating psychiatrist explained 
that the Veteran had episodic major depression.  His severe 
deafness and tinnitus had a severe impact on the Veteran 
emotionally, with anxiety, sleeplessness and depression.  

The Veteran then underwent a VA psychiatry examination in 
April 2009.  The examiner reviewed the claims file, including 
the lay evidence of record.  Accordingly, he noted the 
Veteran's 15-year history of off-and-on psychiatric treatment 
(the Veteran explained that the treatment was intermittent 
due to cost-related issues).  

The Veteran reported last working in 2006; he was laid off 
due to carpal tunnel syndrome.  He had been married since 
1966, and had four children, and several grandchildren, all 
of whom he reported seeing occasionally.  Otherwise, the 
Veteran indicated that he is isolated much of the time-he 
had no friends and talked very little to his wife.  He did 
all the grocery shopping.  

On mental status examination, the Veteran was casually 
dressed.  He became highly emotional and anxious, including 
becoming tearful several times, during the examination.  
There was no evidence of a thought disorder.  The Veteran 
denied delusions, hallucinations, ideas of reference, and 
homicidal ideation, but endorsed suicidal ideation without 
intent or plan.  He was fully oriented and able to maintain 
all activities of daily living (ADLs), but noted 
forgetfulness.  He explained that his hearing loss and 
anxiety made such things as managing finances, difficult.  
Rate and flow of speech were rapid and somewhat tangential, 
and somewhat pressured.  

The examiner noted that the Veteran was frequently distraught 
and tearful.  The Veteran also reported severe frequent 
anxiety, particularly at night.  He rated his depression as 8 
out of 10.  He reported trouble falling asleep, and awakening 
many time during the night, especially due to tinnitus; he 
reported getting about 4 hours of sleep per night.  

Based on his examination, the VA examiner diagnosed the 
Veteran with Anxiety disorder, not otherwise specified (NOS), 
and major depression without psychotic features.  He assigned 
a GAF of 46, and noted that the Veteran reported anxiety and 
depression all the time.  

In a February 2007 statement, the Veteran's wife explained 
that the Veteran's hearing problem, including a loud ringing, 
caused him to become depressed.  She initially felt that he 
had a short-term memory problem, since he made many mistakes 
in following her instructions, but she later found that this 
was due to his inability to hear her.  

Based upon this evidence, the Board finds that the service-
connected disability picture prior to April 1, 2009, more 
nearly resembles the criteria for the assignment of a 30 
percent evaluation (beginning September 11, 2006).  

As indicated by the lay evidence and the Veteran's treating 
physician, especially in his March 2009 letter, the Veteran's 
anxiety disorder with depression had been productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally performing 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood; 
anxiety; chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  

The Board finds, on the other hand, no basis upon which to 
award an initial evaluation higher than 50 percent prior to 
April 1, 2009, since the Veteran's anxiety disorder with 
depression is not shown to be productive of occupational and 
social impairment with reduced reliability and productivity.  
See Mauerhan, 16 Vet. App. at 442-43.  

Although  the April 2009 VA examiner documented that the 
Veteran last worked in 2006, this was noted to be due to 
carpal tunnel syndrome and not to the service-connected 
anxiety disorder with depression.  

Further, although the Veteran's treating psychiatrist wrote 
in January 2007 that the Veteran experienced paranoid trends, 
he did not indicate (and the evidence does not otherwise 
show) that this caused occupational and social impairment 
with reduced reliability and productivity.  

A higher evaluation is also not warranted prior to April 1, 
2009, since the evidence does not show such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.118.  

For the period beginning April 1, 2009, the Board finds that 
the service-connected anxiety disorder with depression does 
not warrant an evaluation in excess of the currently assigned 
50 percent.  

First, at no point has the Veteran's symptomatology been 
shown to be productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  See Mauerhan, 16 
Vet. App. at 442-43.  

Moreover, as indicated by the April 2009 VA examiner, there 
is no evidence of such symptoms as obsessional rituals which 
interfere with routine activities; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or inability to 
establish and maintain effective relationships.  

Importantly, the Veteran is shown to have been married for 
over 40 years, with numerous children and grandchildren, with 
whom he maintains a relationship.  

To the extent that the April 2009 VA examiner noted rapid, 
somewhat tangential, and somewhat pressured rate and flow of 
speech, his speech was not shown to be intermittently 
illogical, obscure, or irrelevant.  

Also, the Veteran endorsed depression, which he rated as 8 
out of 10, but the depression is not shown to affect the 
ability to function independently, appropriately and 
effectively.  

In fact, the Veteran indicated that he did the grocery 
shopping, and was fully independent in all ADLs.  He also 
indicated forgetfulness, but explained that this was due in 
part to being unable to hear his wife's instructions.  
Finally, although the Veteran endorsed some suicidal 
ideation, he denied intent and plan.  

In making the above determinations, the Board has carefully 
considered the assigned GAF scores during the period under 
review.  A GAF score records a clinician's judgment of an 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  GAF scores and interpretations of the 
score are, without question, important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  While a GAF score is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  The GAF 
scores assigned in a case, however, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, GAF scores must be 
considered in light of the actual symptomatology of a 
disorder, which provides the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Here, the April 2009 VA examiner assigned a GAF score of 46, 
which represents serious symptoms or any serious impairment 
in social or occupation functioning.  See DSM-IV Quick 
Reference at 46-47.  The Board cannot dispute the assignment 
of the GAF score, even though it appears to be unsupported by 
the Veteran's concurrent symptomatology.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a 
decision on its own unsubstantiated medical opinion).  

The Board simply observes, with due deference to the GAF 
score assigned by the April 2009 VA examiner, that the 
service-connected condition is not shown to be productive of 
symptoms that would be characteristic or reflective of the 
criteria for a 70 percent rating under the VA rating 
schedule.  See 38 C.F.R. § 4.118.  

For these reasons, the Board finds that an evaluation higher 
than the currently-assigned 50 percent is not warranted.  

In conclusion, the Board finds, by extending the benefit of 
the doubt to the Veteran, that a 30 percent evaluation is 
warranted prior to April 1, 2009, for the service-connected 
anxiety disorder with depression.  An evaluation higher than 
50 percent, however, is not warranted for the period 
beginning on April 1, 2009 or thereafter.  


Extraschedular Consideration 

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Although the Veteran has been unemployed, the evidence, as 
indicated above, shows that the primary precipitant of his 
unemployability was carpal tunnel syndrome, and not the 
service-connected tinnitus or anxiety disorder with 
depression.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun, 22 Vet. App. at 115.  



ORDER

The claim for an increased evaluation in excess of 10 percent 
for the service-connected tinnitus is denied.  

An increased, 30 percent rating, but not more, for the 
service-connected anxiety disorder with depression, beginning 
on September 11, 2006, is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased evaluation in excess of 50 percent for the 
service-connected anxiety disorder with depression beginning 
April 1, 2009, is denied.  




REMAND

Upon review, the Board finds that the Veteran's increased 
evaluation claim for the service-connected bilateral hearing 
loss must be remanded for further development.  

First, in December 2008, the Veteran's representative 
submitted additional private medical evidence pertinent to 
remanded claim.  This evidence was not accompanied by a 
waiver of initial RO consideration, and the RO did not 
readjudicate the claim following its issuance of the November 
2008 Supplemental Statement of the Case (SSOC).  

Since the Veteran did not waive initial RO jurisdiction for 
this evidence, the Board cannot consider it in the first 
instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c);  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The Board also finds that remand is necessary to afford the 
Veteran a new VA examination in light of the inconsistent 
audiological evaluations of record.  In a December 2008 
statement, the Veteran's attorney noted that the medical 
evidence includes private (non-VA) and VA audiological 
evaluation results documenting conflicting speech 
discrimination scores.  

In explanation, the attorney indicated that the results of a 
May 29, 2008 VA audiological examination were "faulty" and 
should be disregarded.  In support, she noted that on May 7, 
2008, the Veteran underwent a VA audiological evaluation in 
which the speech discrimination scores were found unreliable.  
(The Board notes, however, that the attorney provided no 
basis for concluding that the results of the subsequent, May 
29, 2008, VA examination were also unreliable.)  

Accordingly, the attorney indicated that the private 
audiological evaluations more accurately reflect the severity 
of the Veteran's bilateral hearing loss with regard to the 
speech discrimination scores.  

The Board notes, however, that the private audiological 
evaluations do not make clear that the Maryland CNC test was 
administered to determine word recognition scores.  See 
38 C.F.R. § 4.85(a).  

Therefore, the Board finds that the RO should arrange for the 
Veteran to undergo a VA examination with a physician 
specializing in ear disorders in order to fully evaluate the 
current severity of the service-connected bilateral hearing 
loss.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1. The RO should take appropriate steps 
to send the Veteran and his attorney a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertaining to the claim on 
appeal.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating. The letter 
should advise the Veteran of the 
respective duties of VA and the Veteran 
in procuring evidence, and should invite 
the Veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination to determine the current 
severity of the Veteran's service-
connected bilateral hearing loss.  

The Veteran's entire claims file, 
including a copy of this remand, must be 
made available to the examining physician 
for review.  

All appropriate tests and studies, to 
include pure tone threshold testing and 
Maryland CNC speech audiometric testing.  

Based on the examination, the examining 
physician should provide an assessment of 
the current severity of the Veteran's 
service-connected bilateral hearing loss.  
To the extent possible, the examiner 
should distinguish any symptoms 
associated with the service-connected 
bilateral hearing loss and symptoms 
associated with any nonservice-connected 
medical disorders, to particularly 
include Ménière's disease.  

In addition, the examiner should fully 
describe the functional effects caused by 
the Veteran's bilateral hearing loss, to 
include effects on employment and daily.  
The examiner is also asked to review all 
prior private (non-VA) audiological 
evaluation results and attempt to 
determine whether the Maryland CNC test 
was used.  

Accordingly, the examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Medical findings 
should be expressed in terms conforming to 
the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  
Specific references to the Veteran's 
claims file, to particularly include the 
results of prior audiological evaluations 
and the Veteran's lay assertions, should 
be provided.  

If the examiner cannot provide any 
requested opinions without resorting to 
speculation, he or she should explain the 
rationale for such a conclusion.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for the service-connected 
bilateral hearing loss in light of all 
pertinent evidence and legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


